Title: To George Washington from Jean Le Mayeur, 2 November 1785
From: Le Mayeur, Jean-Pierre
To: Washington, George



sir
Richmond 2 9bre [November] 1785

the letters of introduction your Excellency was pleased to honor me for frederiskBurg and Richmond have all been delivered, in consequance of them i have received Great civility from Mr Fitzhugh, General Spotswood, the attornay General, Mr harrison spiker of the house of delegates, Mr Carry, speker of the Senate, and Mr George weeb; i have dine or Engage’d to dine with Every one of this gentlemen. i Lodge in the same house with Col. Carry and we dine togedeur whan he is in town.
Gouvneur henry to whom i Gave the first letter offerd me his services.
i am short of Expretion to make proper thinks for your Excellencys fevors as well by these letters of introduction as by your other kindness. also to make to honorable Mrs Washington sufficient ackenoledgments for the Extreme obligation i am under to her—i have the honor to be with a Great Respect of your Excellency the most obeissain and humble serviteur

doct. Le Mayeur


The races have bigen this day and the flage of trus bilong to Mr Good wene, also at petesburg.

